  Case 1:21-cr-02009-SAB            ECF No. 43        filed 02/17/21     PageID.137 Page 1 of 2




      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Yakima

 USA v. ROMAN BERUMEN PEREZ                                Case No. 2:21-2009-SAB-2

                                   Yakima Video Conference
                       The Defendant agreed to appear via video conference.

 Arraignment on Indictment and Defendant’s Oral Motion to                                  02/17/2021
 Reopen Detention Hearing


 ☒ Pam Howard, Courtroom Deputy [Y]                   ☒ Ian Garriques, US Atty (video)
                                                      ☒ Richard Smith, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial               ☒ Interpreter – Susan Evans (video)
   Services Officer (tele)
 ☒ Defendant present ☒ in custody USM                 ☐ Defendant not present / failed to appear
   appearing by video from Yakima County Jail

 ☒    Rights given                                    ☒    Defendant continued detained
 ☒    Acknowledgment of Rights filed                  ☐    Conditions of release imposed
 ☒    Defendant received copy of charging document
 ☒    Defendant waived reading of charging document

 ☐    Charging document read in open court

                                             REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, appeared by
video or teleconference.
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: ROMAN PEREZ
BERUMEN.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Defense counsel argued why the Defendant should be released including a lesser possible penalty
if convicted on the Indictment then was indicated on the Complaint. Defense proposes a surety to the
Court for a possible posting of a financial bond.
        Court colloquy with Defense regarding the criminal history of the proposed surety.
        Defense counsel responds that Defendant’s son could possibly post the bond.
        Court responds Defendant’s son also has a pending failure to appear for a court hearing and
would not be an appropriate surety either.

       The Court ordered:
            1. Defense Motion to Reopen Detention is denied; subject to right to return before the Court
               should circumstances change.
Digital Recording/Y-102               Time: 3:02 p.m. – 3:18 p.m.                                  Page 1
  Case 1:21-cr-02009-SAB        ECF No. 43        filed 02/17/21     PageID.138 Page 2 of 2



         2. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/Y-102           Time: 3:02 p.m. – 3:18 p.m.                                   Page 2
